2021 UT App 125



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                           Appellee,
                              v.
                    ALIVIA DAWN HUFFMAN,
                          Appellant.

                            Opinion
                        No. 20200207-CA
                    Filed November 18, 2021

         Third District Court, West Jordan Department
              The Honorable William K. Kendall
                         No. 171404464

             Robert T. Denny, Attorney for Appellant
         Sean D. Reyes and Karen A. Klucznik, Attorneys
                          for Appellee

 JUDGE DAVID N. MORTENSEN authored this Opinion, in which
JUDGES MICHELE M. CHRISTIANSEN FORSTER and RYAN D. TENNEY
                        concurred.

MORTENSEN, Judge:

¶1     Alivia Dawn Huffman and a pal broke through the ceiling
of a motorhome via a fan vent and made themselves at home.
Huffman pled guilty to criminal charges for damaging the
motorhome and possessing methamphetamine. Although she
acknowledged in her plea agreement that she would be
responsible to pay restitution, she now resists paying the
restitution sought, specifically, restitution for the replacement
cost of other personal property in the motorhome that was
considered damaged based on positive methamphetamine tests.
The district court overruled her objections and entered a
restitution judgment that included the replacement costs for
damaged personal property. Huffman appeals, and we affirm.
                         State v. Huffman


                        BACKGROUND

¶2     Facing various charges after breaking into and hanging
out in a motorhome, Huffman ultimately chose to plead guilty to
criminal mischief and possession of a controlled substance,
stating, “I damaged a motorhome trailer belonging to another
person, causing $500–$1,500 in damage and was in possession of
methamphetamine.” And she acknowledged that she would be
responsible for restitution “in whatever amount,” even if it
exceeded the amount stated in the plea agreement. However,
when the State filed its motion for restitution, the request was
more than Huffman thought she had agreed to.

¶3     In that motion, the State sought not only the $1,898
necessary to repair the motorhome but also an additional $947
for personal items contaminated with methamphetamine,
including “a mattress, bedding, some pans, and a set of mixing
bowls” (collectively, personal property). In support of its motion,
the State pointed out that “Huffman’s meth and drug
paraphernalia were found in the [motorhome],” that she “tested
positive for meth when [she was] arrested,” and that afterward
“the [motorhome] tested positive for meth and did not test
negative again until [the personal property was] removed.” This,
the State argued, suggested that Huffman not only possessed but
also used the drugs while in the motorhome and that such use
could have foreseeably contaminated the personal property. But
in resisting this analysis, Huffman asserted that although she
admitted to damaging the motorhome and possessing
methamphetamine, she did not admit to using the drugs in the
motorhome and, further, that another person was in the
motorhome with her and that person could have caused the
damage by using drugs.

¶4     Nevertheless, the district court determined that,
considering the situation’s context, because Huffman
(1) damaged more than just the outside of the motorhome, (2)



20200207-CA                     2               2021 UT App 125
                         State v. Huffman


was inside the motorhome, and (3) admitted the drugs and
paraphernalia in the motorhome belonged to her, she was “the
proximate cause of” the damage to the motorhome and the
damage to the personal property. Specifically, the court stated,

              All right. In reviewing the history of the case
      I’ve looked at the allegations in the Information
      indicating that the defendant was found inside the
      trailer. So she was actually inside the trailer, wasn’t
      just some sort of damage to the outside. She
      admitted that . . . all the drugs and paraphernalia
      in the trailer belonged to her, . . . [and] admitted
      she broke in through the vent on top of the trailer.
      The trailer was damaged. She pleaded guilty to
      criminal mischief . . . and possession of a controlled
      substance . . . . In the plea form it indicates that she
      damaged a motorhome trailer belonging to
      another, causing damage and was in possession of
      methamphetamine.

             I find it a complete lack of credibility in the
      idea that she damaged the trailer, was in the trailer,
      admitted to being in possession of a controlled
      substance and using controlled substances and that
      somehow that damage doesn’t include all of the
      damage that was done to the trailer including
      damage caused by the methamphetamine use. So I
      find that based upon the offenses to which
      [Huffman] pleaded guilty that she was the cause of
      the damage to the trailer, at least her and
      potentially another individual as well, but she was
      the one found inside the trailer when the police
      responded. And so I do find that she is the
      proximate cause of that damage . . . .




20200207-CA                     3                2021 UT App 125
                         State v. Huffman


Accordingly, the district court granted the State’s restitution
request; but for reasons not completely clear, no order was
entered.

¶5     Some months later, Huffman moved for a restitution
review hearing, contending that she “did not admit
responsibility for, was not convicted of, and did not agree to pay
restitution” for damage to the personal property and,
alternatively, that restitution needed to be based on fair market
value and not on the purchase price for the replaced items. In
contrast, the State argued that Huffman’s admissions
encompassed both drug possession and drug use, as well as all
the damage to the motorhome and personal property. When
Huffman reiterated that “she admitted only to possession” and
not “to use of a controlled substance,” the court confirmed that
Huffman “did plead guilty to possession of a controlled
substance which was inside the motor home and that possession
or use of that controlled substance resulted in the damage to the
motor home for which restitution is sought.” Huffman disagreed
that possession could result in damage and pointed out that
another person was in the motorhome with her. But the court
resisted the argument, stating that “she admitted that all the
drugs and the paraphernalia in the trailer belonged to her” and
that

      [i]n the probable cause statement it indicates that
      the items that were found were a burnt spoon with
      residue, burnt tissues, burnt tin foil and a bong and
      field testing positive methamphetamine inside the
      trailer. So there’s more than just simple possession.
      There was not some methamphetamine just simply
      isolated in a baggy. There was any number of other
      issues indicating use as well inside the trailer.




20200207-CA                     4              2021 UT App 125
                         State v. Huffman


And, once again, the court granted the State’s restitution request,
but this time it actually entered a restitution order. Huffman
now appeals.


            ISSUES AND STANDARD OF REVIEW

¶6      Huffman raises two issues for our review. Initially, she
contends that the district court erred in ordering any restitution
for the damaged personal property. Alternatively, she contends
that the district court erred in ordering restitution based on the
purchase price for the replacement items. “We will not disturb a
[district] court’s restitution order unless it exceeds that
prescribed by law or the [district] court otherwise abused its
discretion. A [district] court will be deemed to have abused its
discretion only if no reasonable person would take the view
adopted by the [district] court.” State v. England, 2017 UT App
170, ¶ 9, 405 P.3d 848 (cleaned up).


                           ANALYSIS

                     I. Award of Restitution

¶7      Huffman contends that the district “court erred by
requiring [her] to pay restitution for criminal conduct for which
she did not admit responsibility, was not convicted, and did not
agree to pay restitution.” She asserts that because she pled guilty
only to possession of the drugs in the motorhome, the State
could not prevail on its theory that the personal property was
damaged because she used drugs in the motorhome. We reject
Huffman’s argument for two independent reasons. First, on
reviewing the record we agree with the district court’s
assessment that substantial circumstantial evidence supported
its determination that Huffman not only possessed the drugs but
also used the drugs while in the motorhome. And, second, even
if Huffman only possessed the drugs in a traditional sense—and



20200207-CA                     5               2021 UT App 125
                          State v. Huffman


did not use them—we still affirm the restitution order because
even that limited criminal action could have resulted in damage
to the personal property.

¶8     A defendant must pay restitution after being “convicted
of criminal activity that has resulted in pecuniary damages” or
“for conduct for which the defendant has agreed to make
restitution as part of a plea disposition.” Utah Code Ann. § 77-
38a-302(1) (LexisNexis 2017). “Conviction” includes “a plea of
guilty”; “[c]riminal activities” includes “any . . . criminal conduct
for which the defendant admits responsibility to the sentencing
court with or without an admission of committing the criminal
conduct”; and “[p]ecuniary damages” means “all demonstrable
economic injury, . . . which a person could recover in a civil
action arising out of the facts or events constituting the
defendant’s criminal activities and includes the fair market value
of property taken, destroyed, broken, or otherwise harmed.” Id.
§ 77-38a-102(1)(b), (2)(b), (6). When “determining restitution for
an offense, the offense shall include any criminal conduct
admitted by the defendant to the sentencing court or to which
the defendant agrees to pay restitution.” Id. § 77-38a-302(5)(a). In
other words, a defendant who has pled guilty to particular
criminal conduct may be held responsible for the resulting
economic injury.

¶9      When determining whether “a criminal activity has
resulted in pecuniary damages” a court must determine if the
criminal activity proximately caused the pecuniary damages.
State v. Ogden, 2018 UT 8, ¶ 48, 416 P.3d 1132 (emphasis added)
(cleaned up). That is, a court must decide whether both “but-for
causation [is] present” and whether “the harm [is a] foreseeable”
result of that but-for cause. State v. Oliver, 2018 UT App 101,
¶ 21, 427 P.3d 495. And although a defendant may plead to a
particular crime, a district court may act “within its broad
discretion, after reviewing the evidence presented at the
restitution hearing, in ordering restitution for any pecuniary



20200207-CA                      6               2021 UT App 125
                         State v. Huffman


damages clearly resulting from” that crime. State v. Hight, 2008
UT App 118, ¶ 5, 182 P.3d 922. So a defendant, having pled
guilty to criminal conduct, can be held responsible for all
damages proximately caused by that conduct.

¶10 Regarding the basis for restitution here, we agree with the
district court that “any number of other issues indicat[ed drug]
use . . . inside the trailer.” The district court, reviewing the
information before it, acknowledged that Huffman did not just
damage the motorhome from the outside, but that she was
found inside the motorhome; it noted that Huffman pled guilty
to “damag[ing] a motorhome trailer belonging to another,
causing damage and was in possession of methamphetamine”;
and it found

      a complete lack of credibility in the idea that
      [Huffman] damaged the trailer, was in the trailer,
      admitted to being in possession of a controlled
      substance and using controlled substances and that
      somehow that damage doesn’t include all of the
      damage that was done to the trailer including
      damage caused by the methamphetamine use.

The district court thus determined that Huffman proximately
caused the damage for which the State sought restitution. When
the issue came before the court again, Huffman raised the same
argument she now raises on appeal—that “simply possessing
[methamphetamine] wouldn’t necessarily cause damage to
anything” and that “she admitted only to possession” but “did
not admit to use.” After hearing this argument, the district court
pointed out that Huffman “admitted that all the drugs and the
paraphernalia in the trailer belonged to her”; identified “the
items that were found” as “a burnt spoon with residue, burnt
tissues, burnt tin foil and a bong”; and noted positive
methamphetamine tests. Based on this evidence, the court
summarized its view that there was “more than just simple



20200207-CA                     7              2021 UT App 125
                        State v. Huffman


possession. There was not some methamphetamine just simply
isolated in a baggy. There was any number of other issues
indicating use as well inside the trailer.” When Huffman
responded by asserting that “she admitted” that the drugs and
paraphernalia found in the motorhome “belonged to her but
[that] she did not admit using them in the trailer,” the court
rejected this assertion too, stating that it did not “find that
argument particularly persuasive,” and it granted the State’s
request for restitution.

¶11 We agree with the district court that the context
surrounding Huffman’s admission in her plea, her presence in
the motorhome, her admission that she owned the drugs and the
paraphernalia, the physical state of the drugs and paraphernalia
found in the motorhome, and the particular type of personal
property that was damaged (i.e., bowls and pans), all support a
determination that Huffman possessed and used drugs inside the
motorhome.

¶12 But even disregarding the district court’s apparent view
that Huffman used drugs, and taking Huffman’s argument into
account—namely, that the analysis should be entirely limited to
her understanding of her plea that she “was in possession of [but
did not use] methamphetamine”—still does not bar restitution in
this case. No one disputes that Huffman was in the motorhome,
and Huffman clearly admits in her plea that she had possession
of methamphetamine at the relevant time. Further, “the
[motorhome] tested positive for meth and did not test negative
again until [the personal property was] removed.”

¶13 Indeed, even barring any drug use, the damaged personal
property, “a mattress, bedding, some pans, and a set of mixing
bowls”—property        undisputedly    contaminated       with
methamphetamine based on the fact that the motorhome tested
negative for methamphetamine only after the items were
removed—could easily have made contact with the drugs in



20200207-CA                    8               2021 UT App 125
                          State v. Huffman


such a way as to contaminate them. Huffman need not have
used the drugs in her possession for that to occur. Huffman
could have set the drugs down on any of the items or all of them
at various points. She could have held the drugs and then
touched something with the hand that touched the drugs. She
could have kept the drugs in a back pocket and sat on or rubbed
up against the items. She could have dropped the drugs, spilled
the drugs, or kept them in a faulty container. In short, any
number of things could have transferred trace amounts of the
drugs in Huffman’s possession to the personal property,
damaging it in the process.

¶14 Accordingly, the district court was well within its
discretion to determine that the methamphetamine possession
proximately caused the damage to the personal property and
that, as a result, restitution was warranted. See State v. Topanotes,
2003 UT 30, ¶ 9, 76 P.3d 1159 (“It is well settled that an appellate
court may affirm the judgment appealed from if it is sustainable
on any legal ground or theory apparent on the record, even
though such ground or theory differs from that stated by the
[district] court to be the basis of its ruling or action, and this is
true even though such ground or theory is not urged or argued
on appeal by appellee, was not raised in the lower court, and
was not considered or passed on by the lower court.” (cleaned
up)).

                       II. Amount of Award

¶15 In the alternative, Huffman contends that, even if
restitution is appropriate, the district “court erred in requiring
Huffman to pay restitution for brand new replacement items . . .
because the State failed to present evidence of market value.”
Specifically, Huffman asserts that the value of restitution must
be based on fair market value, and because the State did not
present evidence of fair market value, the district court could not
appropriately determine the value of restitution.



20200207-CA                      9               2021 UT App 125
                          State v. Huffman


¶16 Victims are “limited to recovering only pecuniary
damages,” which “are calculated based on the fair market value
of property taken, destroyed, broken, or otherwise harmed”; and
“fair market value is measured by what the owner of the
property could expect to receive, and the amount a willing buyer
would pay to the true owner for the . . . item.” State v. Ludlow,
2015 UT App 146, ¶ 6, 353 P.3d 179 (cleaned up). However, in
the absence of a market for the item, “the measure of damages is
flexible” to allow “courts to fashion an equitable award to the
victim,” see id. (cleaned up); accordingly “[t]he appropriate
measure of the loss or damage to a victim is fact-sensitive and
will vary based on the facts of a particular case,” State v. Corbitt,
2003 UT App 417, ¶ 15, 82 P.3d 211. Indeed,

       [w]hile restitution should be based on fair market
       value, there are circumstances where the large gap
       between the amount a willing buyer would pay
       and the amount a willing seller would accept is
       such that the court cannot accurately calculate fair
       market value while still fashioning an equitable
       award for the victim.

Ludlow, 2015 UT App 146, ¶ 9. And, where circumstances
prevent the court from “accurately calculat[ing] fair market
value while still fashioning an equitable award for the victim,”
see id., such as where “there is little or no market” for the
property, see id. ¶ 8, “other measures may more accurately serve
the statutory purpose of compensating a crime victim for the full
amount of . . . loss,” State v. England, 2017 UT App 170, ¶ 14, 405
P.3d 848. “Thus, in some cases, a purchase price may be
appropriate to a determination of loss.” Ludlow, 2015 UT App
146, ¶ 6 (cleaned up).

¶17 In State v. Ludlow, this court offered an example of a
situation that would warrant purchase-price valuation when the
court stated that “the amount a willing buyer would pay for . . .



20200207-CA                     10               2021 UT App 125
                          State v. Huffman


stolen shirts and pants may not have been an equitable
calculation of those items’ value.” See id. ¶ 8; see also id. ¶¶ 8, 10,
13 (noting that clothing would be a good candidate for purchase-
price valuation but reversing the restitution order because the
district court used an improper valuation method for other
items). Specifically, the court stated that

       the victim in this case may have been unable to sell
       her clothing items for more than a nominal
       amount, but it is unlikely that she would have ever
       considered doing so when the items were still of
       value to her. Thus, the amount a willing buyer
       would pay for the victim’s stolen shirts and pants
       may not have been an equitable calculation of
       those items’ value.

Id. ¶ 8. The court then highlighted other courts that have noted
that because “items of personal clothing depreciate drastically
almost as soon as they are worn[,] . . . it would be appropriate to
award the victim the purchase price of [the] loss,” see id. (cleaned
up) (quoting with approval State v. Ellis, 838 P.2d 1310, 1312
(Ariz. Ct. App. 1992)), and that a court need not “estimate[] the
value of small household appliances based on ‘what the items
might fetch at a yard sale’ and . . . that ‘a victim of a home
invasion should not have to visit local thrift stores or pore
through the classifieds to determine the value of a used
blender,’” see id. (cleaned up) (quoting with approval State v.
Tetrault, 2012 VT 51, ¶ 13, 54 A.3d 146). We conclude that such
reasoning applies here.

¶18 The district court determined that Huffman “damaged
the trailer, was in the trailer, [and] admitted to being in
possession of a controlled substance,” and accordingly, the
“damage . . . include[d] all of the damage that was done.” In
other words, Huffman was “the proximate cause of that
damage” done to the motorhome as well as the personal



20200207-CA                      11                2021 UT App 125
                         State v. Huffman


property. The methamphetamine-contaminated personal
property at hand consisted of “a mattress, bedding, some pans,
and a set of mixing bowls.” The mattress and bedding readily
appear as items that are so personal to the user that little to no
resale market exists because the gap between the value to the
original owner and the amount (if anything) a buyer would pay
is so different. See id. And, the used pans and mixing bowls
represent the epitome of personal property for which the victim
would have to visit a thrift store or yard sale to determine what,
if any, value the items held in a resale market—a process so
laborious that it inherently demonstrates the existence of such a
gap. See id. Thus, replacement cost for these items constituted an
appropriate method for measuring the amount of the restitution
award in this case.

¶19 To support the amount of replacement costs for the
personal property, the State provided receipts demonstrating the
purchase price for replacement items. See State v. Phillips, 253
P.3d 372, 377 (Kan. Ct. App. 2011) (providing that in ascertaining
the amount for a restitution award, the court may consider the
“replacement cost of the property so long as the valuation is
based on reliable evidence which yields a defensible restitution
figure” (cleaned up)); cf. State v. Becker, 2018 UT App 81, ¶ 15,
427 P.3d 306 (reversing an order of restitution where the state
did not provide “receipts” or other competent evidence to
support the restitution request). And the court explicitly based
its award on the amounts found on these receipts. Accordingly,
we hold that the district court did not abuse its discretion in
awarding restitution based on the replacement cost for the
damaged personal property as determined by the receipts the
State provided.


                         CONCLUSION

¶20 Because we agree that the circumstantial evidence
supports a determination that Huffman used the drugs in the


20200207-CA                    12              2021 UT App 125
                       State v. Huffman


motorhome, because we are persuaded that possession alone
could have caused the damage for which the State sought
restitution, and because, in this case, the price of purchasing
replacement items constitutes an appropriate restitution
calculation method in the absence of an available fair market
value, we determine that the district court did not abuse its
discretion. Accordingly, we affirm.




20200207-CA                   13             2021 UT App 125